Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              ALLOWANCE 

This communication is responsive to application filed on 11/23/2020 and approved Terminal Disclaimer on 4/26/2022. 

Claims 1-20 are allowed.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art
of record teaches nor fairly suggests all the limitations recited in the claims. Specifically,
none of the prior art of record teaches or suggests “ receiving, by a predictive model, a first message; receiving, by the predictive model, an emoji response to the first message; combining, by the predictive model, the emoji response to the first message based on a mapping relationship to generate at least one selected from the group of words and phrases; summarizing, by the predictive model, the emoji response to the first message based on the mapping relationship to generate a text sentiment reaction; generating, by the predictive model, a text reaction to the first message by integrating the text sentiment reaction with the generated at least one selected from the group of words, and phrases; and transmitting, by the predictive model, the text reaction to the first message”. These limitations, taken in context of the entire claims are allowable over the prior art of record.


The closest prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
- Lee at al. U.S. Pub. No. 2021/0337065, Electronic Communication System and Method with Sentiment Analysis, discloses an electronic communication methods and systems for determining sentiment associated with a communication, conveniently displaying indicia of the sentiment information, and scoring the sentiment information are disclosed. The methods and systems can include associating an emoji with a sentiment and annotating information, for example, a highlight reel or a waveform, with the emoji.

- Huang et al. U.S. Patent Pub. No. 2021/0158594, discloses an animated
emoticon generation method for displaying an emoticon input panel on a chat
page; detecting whether a video shooting event is triggered in the emoticon
input panel; acquiring video data in response to detecting the video shooting
event; obtaining an edit operation for the video data; processing video frames
in the video data according to the edit operation to synthesize an animated
emoticon; and adding an emoticon thumbnail corresponding to the animated
emoticon to the emoticon input panel, the emoticon thumbnail displaying the
animated emoticon to be used as a message on the chat page based on a
user selecting the emoticon thumbnail in the emoticon input panel.

- Woo et al. U.S. Patent Pub. No. 2020/0396187, discloses a method for
efficiently respond to emails without having to initiate and compose reply
email, an email client can output one or more emoji interfaces that are
configured to allow a user to select one or more emojis as email reactions to
the original email. The email client can then automatically generate reply email with suitable values for the email reaction token and/or other suitable email tokens in accordance with the user input. The email client can then transmit the reply email as a regular email to the sender. As such, modifications to infrastructure supporting such email exchanges may be avoided. Upon receiving the reply email at the sender, the email client of the sender can render the received reply email as one or more emojis on the original email instead of a new email in the email thread of the original email.
The outputted emojis can also allow the sender to easily view who has responded to the original email with what responses.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443